Rehearing denied September 22, 1925.                       ON PETITION FOR REHEARING.                              (239 P. 193.)
Respondents and cross-appellants petition for an allowance of costs and attorney's fees on appeal. Petition for rehearing or for modification of judgment is also filed. Costs follow the judgment affirmed. However, no cost-bill has been filed, and the matter is really not before the court for decision. In the lower court respondents were allowed $500 as attorney's fees. An additional amount is sought in this court. We are not authorized by law to make such allowance, and the petition in that respect must be denied.
In the petition for rehearing or modification of judgment it is suggested that the decision of this court "does not state whether the amount of judgment awarded draws any interest nor the date *Page 580 
from which interest is to be computed." The decision settled all questions at issue under the pleadings. In reference to the matter of interest, see Young v. State, 36 Or. 417
(59 P. 812, 60 P. 711, 47 L.R.A. 548), which holds that the state, by reason of its sovereignty, cannot be compelled to pay interest on its debts without its consent, which must be evidenced by an act of the legislative assembly. It is contended that the judgment appealed from does not fix any time within which the state is required to pay the amount awarded by the jury, and, being in possession of the property, it can remain so indefinitely unless a specific date is fixed for the payment of the award. The state must pay the amount of the judgment within a reasonable length of time from the date of the mandate of this court, and unless it so does, the property in question must be vacated.
The petition for rehearing or for modification of judgment is denied.                                      REHEARING DENIED.
RAND, BEAN and BROWN, JJ., concur.